Citation Nr: 0506121	
Decision Date: 03/04/05    Archive Date: 03/15/05

DOCKET NO.  98-05 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable disability rating 
for residuals of a right ankle sprain with ligamentous 
laxity.

2.  Entitlement to an initial disability rating in excess of 
10 percent for residuals of right clavicle fracture.

3.  Entitlement to an initial compensable disability rating 
for scars of the scalp and face.

4.  Entitlement to an initial compensable disability rating 
for residuals of a left foot fracture.

5.  Entitlement to a 10 percent disability rating for 
multiple noncompensable service-connected disabilities under 
38 C.F.R. § 3.324.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1978 to August 
1982 and from April 1985 to August 1991 and from August 1994 
to April 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 1997 rating decision issued by the 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) located in St. Petersburg, Florida.

A hearing was held via videoconference before the undersigned 
Acting Veterans Law Judge in February 2004.

The claims for increased ratings for residuals of a right 
ankle sprain with ligamentous laxity, residuals of right 
clavicle fracture, and for residuals of a left foot fracture 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

In February 2004, prior to the promulgation of a decision in 
the appeal, the veteran requested that the issues of 
entitlement to an initial compensable rating for scars of the 
scalp and face and entitlement to a 10 percent disability 
rating for multiple noncompensable service-connected 
disabilities under 38 C.F.R. § 3.324 be withdrawn.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
veteran as to the issues of entitlement to an initial 
compensable rating for scars of the scalp and face and 
entitlement to a 10 percent disability rating for multiple 
noncompensable service-connected disabilities under 38 C.F.R. 
§ 3.324 have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2004).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2004).  In December 2000 
correspondence, the veteran appears to desire to limit his 
appeal to the issues of increased ratings for residuals of a 
right ankle sprain with ligamentous laxity, residuals of 
right clavicle fracture, and for residuals of a left foot 
fracture.  In February 2004, at his hearing before the 
undersigned, the veteran specifically indicated that he 
wished to withdraw his claims of entitlement to an initial 
compensable rating for scars of the scalp and face and 
entitlement to a 10 percent disability rating for multiple 
noncompensable service-connected disabilities under 38 C.F.R. 
§ 3.324.  Hence, there remain no allegations of errors of 
fact or law for appellate consideration.  Accordingly, the 
Board does not have jurisdiction to review the appeal of 
these issues and they are dismissed.


ORDER

The appeals of entitlement to an initial compensable rating 
for scars of the scalp and face and entitlement to a 10 
percent disability rating for multiple noncompensable 
service-connected disabilities under 38 C.F.R. § 3.324 are 
dismissed.


REMAND

The February 2004 hearing transcript reflects that the 
veteran, via his representative, asserted that the April 1999 
VA examination report did not reveal the current state of his 
service-connected disabilities and that he had received 
treatment from a VA medical facility.  Where the record does 
not adequately reveal the current state of the claimant's 
disability, the fulfilment of the statutory duty to assist 
requires that the most recent records be obtained and the 
veteran provided a thorough and contemporaneous medical 
examination.  Suttman v. Brown, 5 Vet. App. 127, 138 (1993); 
Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 (1991).

As such, this matter is REMANDED for the following actions:

1.  Ask the veteran to submit to VA 
copies of any evidence in his possession 
relevant to his increased rating claims.

2.  Obtain the veteran's VA treatment 
records from the VA medical facilities 
located in Vero, Florida.

3.  Schedule the veteran for a VA bone 
and joint examination to ascertain the 
current nature and extent of his service-
connected right shoulder, right ankle and 
left foot disabilities.  Any indicated 
studies, including 
X-rays and range of motion testing in 
degrees, should be performed.  The 
orthopedic examiner should express an 
opinion concerning whether there would be 
additional limits on functional ability 
on repeated use, due to pain, or during 
flare-ups (if the veteran describes 
flare-ups), and, if feasible, express 
this in terms of additional degrees of 
limitation of motion on repeated use or 
during flare-ups.  If this is not 
feasible, the examiner should so state.  
Send the claims folder to the examiner 
for review and the examination report 
should note that the claims folder was 
reviewed.

4.  Readjudicate the veteran's increased 
rating claims.  If the benefits sought on 
appeal remain denied, the veteran and his 
representative should be provided a 
supplemental statement of the case that 
contains notice of all relevant actions 
taken on the claims for benefits and all 
evidence received since August 2002.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The veteran is also advised that 
failure to report for any scheduled examination may result in 
the denial of his claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	HARVEY P. ROBERTS
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


